DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 7 and 14 have been canceled.  Claims 1-6, 8-13, 15-20 are currently pending.
Claim Rejections - 35 USC § 112
Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 2, line 3, claim 9, line 5, claim 16, line 4, each term of “and/or” is vague and indefinite since it is unclear as to whether an “and” or an “or” is intended to be the claim limitation.  For examination purpose, each term of “and/or” is interpreted as “or” only.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alcatel-Lucent Document entitled “Alternative solution for the SCTP endpoint failure issue” (cited by the applicant, hereinafter referred to as Alcatel-Lucent Document, in view of Institute for Information Industry (III), Coiler Corporation document entitled “Investigating head-of-line blocking issue among four relay alternatives” (cited by the applicant), hereinafter referred to as III Document.
	Referring to claim 1, Alcatel-Lucent Document discloses a method for use by a network node (eNB) in a Radio Access Network (RAN) (Figure 2), the method comprising: establishing a first Stream Control Transmission Protocol (SCTP) association for an application protocol connection between the first network node and a second network node (see section 2.2: "A dual SCTP configuration between the eNB and MME provides redundancy for the SI-MME interface, figure 2 below [...] Applications between the MME and eNB can coordinate which SCTP association to use if so desired." and Fig. 2: a first SCTP connection associated with a SI application Protocol connection is established.); connecting the application protocol connection between the first network node and the second network node (see section 2.2: "Applications between the MME and eNB can coordinate which SCTP association to use if so desired." and see also last Figure, 'S1-AP'); and establishing a second SCTP association for the application protocol connection between the first network node and the second network node (see section 2.2: "A dual SCTP configuration between the eNB and MME provides redundancy for the SI-MME interface, figure 2below." and Fig. 2: a second SCTP connection associated with a SI application Protocol connection is established.).
 	Alcatel-Lucent Document differs from the claim, it does not disclose the steps of: establishing a third SCTP association for the application protocol connection between the first network node and the second network node, dedicating the first and second SCTP associations to one or more UE associated signaling streams, wherein each UE associated signaling stream associated with a respective UE, and dedicating the third SCTP association to a non-UE associated signaling stream, and moving a user equipment (UE) associated signaling stream from the first SCTP association to the second SCTP association, all of which are well known in the art and commonly applied in wireless communications field for providing conventional signaling streams transfer among multiple SCTP associations.
 	III Document, for example, from the similar field of endeavor, teaches the technical features of:  establishing a third SCTP association for the application protocol connection between the first network node and the second network node, dedicating the first and second SCTP associations to one or more UE associated signaling streams, wherein each UE associated signaling stream associated with a respective UE (section 1: "to support mapping multiple SCTP streams in the backhaul link" and section 2.1: "a single pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize non UE-associated signaling. - At least one pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize UE-associated signaling.  However, a few pairs (i.e. more than one) should be reserved in III Document), and dedicating the third SCTP association to a non-UE associated signaling stream (section 1: "to support mapping multiple SCTP streams in the backhaul link" and section 2.1: "a single pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize non UE-associated signaling. - At least one pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize UE-associated signaling. However, a few pairs (i.e. more than one) should be reserved.' in III Document), and moving a user equipment (UE) associated signaling stream from the first SCTP association to the second SCTP association (section 1: "to support mapping multiple SCTP streams in the backhaul link" and section 2.1: "a single pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize non UE-associated signaling. - At least one pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize UE-associated signaling. However, a few pairs (i.e. more than one) should be reserved).
 	Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to implement these technical features of III Document into the method of Alcatel-Lucent Document, to providing conventional signaling streams transfer among multiple SCTP associations, to further enhance the system capability and performance.
 	Referring to claim 2, Alcatel-Lucent Document in view of III Document disclose that each UE associated signaling stream associated with a respective UE (section 1: "to support mapping multiple SCTP streams in the backhaul link" and section 2.1: "a single pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize non UE-associated signaling. - At least one pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize UE-associated signaling.  However, a few pairs (i.e. more than one) should be reserved in III Document).
 	Referring to claim 3, Alcatel-Lucent Document in view of III Document disclose that moving the traffic from the first SCTP association to the second SCTP association is performed in response to at least one of: a load balancing determination; hardware maintenance; hardware expansion; or a determination to perform network slicing (Figure 2, a network slicing is performed in Alcatel-Lucent Document).
 	Referring to claim 6, Alcatel-Lucent Document in view of III Document disclose further steps, comprising: associating a first set of one or more user equipment (UE) associated signaling streams with the first SCTP association and a second set of one or more UE associated signaling streams with the second SCTP association, each UE associated signaling stream associated with a respective UE; and associating a first non-UE associated signaling stream with the first SCTP association and a second non-UE associated signaling stream with the second SCTP association (section 1: "to support mapping multiple SCTP streams in the backhaul link" and section 2.1: "a single pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize non UE-associated signaling. - At least one pair of stream identifiers shall be reserved for the sole use of S1-AP elementary procedures that utilize UE-associated signaling. However, a few pairs (i.e. more than one) should be reserved.' in III Document). 	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Alcatel-Lucent Document in view of III Document, as applied to claim 1 above, and further in view Masini et al. in Pub. No. US 2015/0016306 A1, hereinafter referred to as Masini.
 	Referring to claims 4 and 5, Alcatel-Lucent Document in view of III Document fail to disclose that moving the UE associated signaling stream includes receiving a message from the core network node, the message indicating a network node identifier/a core network node identifier corresponding to the UE associated signaling stream, which is also well known in the art and commonly applied in communications field for providing conventional mapping between signaling stream and network node for signaling streams transferring.
 	Masini, for example, also from the similar field of endeavor, teaches such conventional feature (paragraphs [0080]-[0085]).  Therefore, it would have been obvious to one of ordinary skill in the art to implement such feature of Masini into the method of Alcatel-Lucent Document in view of III Document, to providing conventional signaling streams transfer to further enhance the system capability and performance.
Claims 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alcatel-Lucent Document in view of III document and Masini.
 	Referring to claims 8-13, claims 8-13 are rejected for same reasons as claims 1-6, respectively, except each claim is in an apparatus claim format (i.e. a network node), comprises  a memory and processing circuitry, which is also taught by Masini (paragraphs [0021]-[0022], [0027]-[0028], and Figure 2).
 	Referring to claims 15-20, claims 15-20 are rejected for same reasons as claims 1-6, respectively, except each claim is in computer program product comprising non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Masini (paragraphs [0029] and [0063]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465